DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
1.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


2.	Claims 14-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second 

paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 

matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 

112, the applicant), regards as the invention. In claim 14, on lines 3 and 5, both occurrences of 

“the same pocket” is indefinite since it is unclear as to the metes and bounds of patent protection 

as desired. Furthermore, in claim 14, each occurrence of “means for selectively coupling” a 

pocket to a garment, the pocket to a belt about the arm/leg and the pocket to a strap around a 

torso is indefinite since it is unclear as to how the pocket can be coupled in various areas of the 

body? Correction is required. 








Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:



A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claim 1 is rejected under 35 U.S.C. 102 (a)(1) as being anticipated by over Hull (US 

4,561,123). Hull discloses an apparatus including a first selective garment attachment interface 

(26) disposed at a first end of a pocket/pad member (12) and a second selective garment 

attachment interface (28) disposed at a second end of the pocket distal from the first end about 

the leg as shown in figure 2. The first and second selective garment attachment interfaces (26,28) 

are selectively couple the pocket to a surface of a garment/pants  having complementary 

fasteners, col. 3, lines 1-22 and as shown in figure 1.   


Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness 

rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 







filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Hull. 

With regard to claim 13, it would have been obvious to one skilled in the art before the effective date of the claimed invention that the first and second selective garment attachment interfaces of Hull having the pocket attached to a surface of a garment having complementary fasteners can include but not limited to complementary zipper portions, etc. since such fastening means are equivalent as well known in the protective art. 

5.	Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Hull in view of 

Carver et al. (US 9,655,391). Hull discloses the invention as set forth above except for having a 

loophole disposed on a side of the pocket. 

	Carver et al. (hereinafter discloses a pocket having a loophole (24A, 26A) disposed on a 

side thereof that is sized to selectively receive a belt (16) being coupled about the leg, col. 3, 

lines 33-52 and as shown in figures 1 and 2.    

It would have been obvious to one skilled in the art before the effective date of the claimed invention that the apparatus of Hull can be provided with a loophole disposed on a side of the pocket at taught by Carver as an alternative but equivalent means of attachment as known in the garment making art.  





6.	Claims 4-5 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable as 

understood over Hull in view of Chongson et al. (US 2007/0215663). Hull the invention as set f

forth above except for having at least one tab to selectively couple the pocket to a strap around 

the torso. 

	Chongson et al. (hereinafter Chongson) discloses a pocket adapted for an electronic 

device having an audio wire (224) with at least one tab (96) with a strap (408) disposable around 

a torso, subparagraph 53 and as shown in figures 2 and 6.  

It would have been obvious to one skilled in the art before the effective date of the claimed invention that the detachable apparatus of Hull about the leg can be provided least one tab to selectively couple the pocket to a strap around the torso as taught by Chongson adapted to carry desired items as required for a particular application or end use thereof. 

	With regard to claims 5 and 15, it would have been obvious to one skilled in the art before the effective date of the claimed invention that the apparatus of Hull when viewed with Chongson with the torso strap can include but not limited to a power cord , an audio wire, etc.  therethrough in order to have easy access as required for a particular application thereof.   





Allowable Subject Matter
7.	Claims 6-12 are objected to as being dependent upon a rejected base claim, but 

would be allowable if rewritten in independent form including all of the limitations of the base 

claim and any intervening claims.


8.	Claims 16-19 are would be allowable if rewritten to overcome the rejection(s) under 35 

U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to 

include all of the limitations of the base claim and any intervening claims.


Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's 

disclosure. Each of the prior art references cited on PTO-892 discloses pocket being detachable 

coupled to a garment structure. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEJASH PATEL whose telephone number is (571)272-4993. The examiner can normally be reached Monday-Thursday 9am -5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 



encouraged to use the USPTO Automated Interview Request (AIR) at 

http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on (571) 272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 
filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 

at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 

Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.











August 25, 2022						   /TAJASH D PATEL/                                                                                                  Primary Examiner, Art Unit 3732